GARTZKE, P.J.
(<dissenting). These extension proceedings included an implicit adjudication that Stephens was guilty of armed robbery. The proceedings were brought in part because of the robbery. According to the report that accompanied the request for an extension of the dispositional order, Stephens "did not fight his revocation and agreed to be revoked on the above charges" for robbery. The revocation therefore operated as adjudication on the equivalent of a guilty plea. No need existed for more formal proceedings, but that does not deprive those proceedings of their essence: an adjudication of guilt.
The disposition resulting from the adjudication was an extension of the dispositional order. The State did not bring a new petition for an adjudication on the basis of the armed robbery but the request sought had the same result — Stephens was ordered deprived of his liberty for an additional six months. The deprivation is *97new. It is unrelated to his prior disposition except to extend it.
Although the majority is satisfied that the extension proceedings were not punitive, the fact is that because Stephens in substance pleaded guilty to armed robbery, he was ordered deprived of his liberty for an additional half year. Jeopardy resulted. To try him later as an adult for the same crime put him twice in jeopardy. As the United States Supreme Court said in Breed v. Jones, 421 U.S. 519, 529 (1975),
We believe it is simply too late in the day to conclude . . . that a juvenile is not put in jeopardy at a proceeding whose object is to determine whether he has committed acts that violate a criminal law and whose potential consequences include both the stigma inherent in such a determination and the deprivation of liberty for many years.
The rehabilitative purpose of the commitment does not change the drastic nature of the action taken — the fact remains it is incarceration. Id. at 530 n.12.
Stephens's subsequent trial as an adult on the armed robbery charge is prohibited by the Fifth Amendment to the United States Constitution and Article I, § 8 of the Wisconsin Constitution. His conviction following that trial must be vacated.